Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 1 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 2 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 3 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 4 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 5 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 6 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 7 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 8 of 10
Case 18-13774-mdc   Doc 808    Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                              Document     Page 9 of 10
Case 18-13774-mdc   Doc 808 Filed 06/26/19 Entered 06/26/19 17:10:57   Desc Main
                           Document    Page 10 of 10
